DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered. 
	Claims 1, 7-17, 20 are pending. Claim 1 is amended. Claims 9-15 and 17 remain withdrawn. Claims 1, 7, 8, 16, and 20 are currently being examined as drawn to IL2RG and ABCB1 biomarkers and treatment comprising an anti-CTLA4 agent.
.

New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 7, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabatier et al (Oncotarget, 2014, 6:5449-5464), in view of Bertucci et al (Oncotarget, 2015, 6:13506-13519); Gibney et al (Lancet Oncology, 2016, 16:e542-541); Ayers et al (Journal of Clinical Investigation, 2017, 127:2930-2940, published June 26, 2017); Schats et al (Journal of Clinical Oncology, May 30, 2017, 35, no. 15_suppl; abstract # e21030); and Callahan et al (Frontiers in Oncology, January 15, 2015, 4:1-6).
Sabatier et al (Sabatier) teach a method comprising: 
(a) determining one or more expression levels for a set of biomarkers from a breast tumor tissue of a patient including biomarkers IL2RG, PDL1, CTLA4, and CD2;
(b) determining that IL2RG, CTLA4, and CD2 are significantly up-regulated in expression in breast cancers that also significantly overexpress PD-L1, wherein IL2RG has an average ratio fold (log 2) increase of 1.7 (Supplementary Table 5, row 36);
(c) (i) labeling (GO Term Label) the breast cancers associated with PD-L1, IL2RG and CD2 overexpression as immune subtypes and immune evasion mechanisms in Supplementary Table 6 such as immune response (row 5), positive regulation of immune process (row 7), regulation of lymphocyte activation (row 11), and several more (see exemplary section of Table 6 (previously presented of record), full table can be accessed directly from the article online), (ii) identifying the known immune mechanisms and process associated with overexpression of the genes such as inflammation for IL2RG (p. 5455, col. 2, first paragraph); (iii) identifying cancers having PDL1 overexpression as being tumor immune suppressive where enhanced PD1/PDL1 pathway activation attenuate lymphocyte activation to terminate immune responses to the tumor (p. 5450, col. 1);
(d) suggesting breast cancer with upregulated PD-L1 expression should be treated with PD1/PDL1 inhibitors due to the known correlation of several cancers overexpressing PDL1 and being responsive to anti-PDL1 therapies (abstract; p. 5458, col. 2, first paragraph).
Although Sabatier suggests overexpression of these biomarker genes indicate an immune suppressive tumor needing anti-PDL1 therapy, Sabatier et al does not teach the overexpression is 9.3 (log 2) as claimed (3.217 fold change). Although Sabatier et al label patients having significant PDL1, IL2RG, CTLA4, and CD2 gene overexpression by immune subtypes with immune evasion mechanisms, Sabatier et al does not label the immune evasion subtype as a “Cluster” number.  Sabatier et al suggests selecting anti-PDL1 therapy for breast cancer patients overexpressing the biomarker genes but does not demonstrate administering the therapy to the patients or teach administering a combination of PD1/PDL1 inhibitors with CTLA4 inhibitors intravenously.
Bertucci et al (Bertucci), similar to Sabatier, measured gene expression levels in breast cancer samples, including PDL1, IL2RG, CD2, and CTLA-4. Bertucci compared gene expression levels in an aggressive form of breast cancer (inflammatory breast cancer, IBC) with non-IBC and normal samples. PDL1 expression was higher in IBC than non-IBC, and PDL1 overexpression was associated with better response to chemotherapy treatment (abstract). Bertucci: (1) identified PDL1-overexpressing breast cancers as “PDL1-high” and their associated overexpressed genes (p. 135-7, col. 1, results; Supplementary Tables 1 and 6), (2) characterized the immune subtypes and their associated cluster of overexpressed genes including PDL1, IL2RG, CD2, and CTLA-4 (Supplementary Table 2); (3) characterized the “PDL1-high” cancers as having an associated T-cell-specific, CD8+ T-cell-specific and B-cell-specific gene expression signatures reflecting the immune response, and having activation of IFNα, IFNɣ, and TNFα pathways based on gene signature expression, concluding PDL1 expression in IBC is associated with anti-tumor T-cell response (p. 13507, col. 2); (4) identified overexpressed genes correlated with “PDL1-high” breast cancer including PDL1, IL2RG, CD2, and CTLA-4 related to T-cell receptor signaling and inflammation, wherein overexpression of CTLA-4 is a marker of T-cell exhaustion (p. 13507 col. 2 to p. 13509, col. 1; Supplementary Table 1); (5) teaches the overexpression of inflammatory cytokines  in the “PDL1 high” group indicate the activated T cells are progressively shifting toward a complete exhausted phenotype (p. 13513, col. 1-2); (6) suggests reverting the exhausted phenotype through targeting of surface receptors that inhibit T-cell function, such as PDL1, to improve the local immune response, reactivate inhibited T-cells, and improve patients’ overall survival (p. 13513, col. 2; abstract). Bertucci explains (p. 13514, col. 2):
“If confirmed, PDL1 expression might refine the prediction of pathological response in IBC and improve our ability to better tailor neo-adjuvant therapy. From a therapeutic point of view, because PDL1 expression in could indicate an adaptive mechanism of immune escape [65], the blockade of PDL1 should protect activated T-cells or reactivate inhibited T-cells and increase the antitumor immune response, thus improving the therapeutic response, notably when associated with immunogenic anticancer chemotherapy such as doxorubicin [66, 67]. Given the reported link between PDL1 expression and tumor response to PDL1-inhibitors [25, 26, 28–30], we suggest that IBC patients might be candidates to such new promising therapies.”

Bertucci Supplementary Table 6 Excel rows/cells listing IL2RG as overexpressed in “PDL1 high” breast cancer is summarized below:


    PNG
    media_image1.png
    465
    1169
    media_image1.png
    Greyscale


Bertucci Supplementary Table 1: List of 1,774 genes differentially expressed between IBC with versus without PDL1 overexpression: IL2RG has an average ratio fold increase of 3.23.


    PNG
    media_image2.png
    37
    1275
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    20
    1281
    media_image3.png
    Greyscale


Gibney et al (Gibney) teaches predictive biomarkers for checkpoint inhibitor-based immunotherapy of cancer, such as anti-PD1, anti-PDL1, and anti-CTLA-4 antibodies. Gibney teaches clinical trials that demonstrates anti-PD1 antibody combined with anti-CTLA-4 antibody have higher antitumor activity than monotherapy (p. e543, col. 1). Gibney teaches the establishment of predictive biomarkers for checkpoint immunotherapy is important in order to maximize therapeutic benefit and to avoid risk of toxicity (p. e543, col. 1-2). Gibney teaches a 28-gene panel associated with clinical benefit in cancer patients treated with pembrolizumab (anti-PD1 antibody that inhibits PDL1 binding) that includes IL2RG, CD2, and PDCD1 (PD1) (p. e548, col. 2). Gibney teaches using a combination of biomarkers for analysis in order to characterize the immune status of the tumor microenvironment to determine effectiveness of immune checkpoint inhibitor therapy with anti-PD1, anti-PDL1 and anti-CTLA-4 antibody-based therapies (p. e548, col. 1 to p. e549, col. 2).
Ayers et al (Ayers) teach identifying immune-related signatures correlating with clinical benefit with pembrolizumab. Ayers provided the 28- gene panel (“Preliminary Expanded immune signature”) of Gibney and an 18-gene “Expanded immune signature” gene panel, both comprising IL2RG, CD2 and PD1 genes (Figure 1; p. 2932, col. 2; Table 2) and confirmed in cancer patients that the panels predicted therapeutic response/benefit with pembrolizumab (Figures 2 and 3; Table 1). Ayers teaches (Discussion):
“Multigene immune signatures represent a robust means of capturing a complex, T cell–inflamed phenotype necessary for the clinical activity of PD-1–/PD-L1–directed monoclonal antibodies. In this proof-of-concept study, we assayed pretreatment tumor biopsy specimens, capturing broad measures of immune-related gene expression using a straightforward, sensitive, and quantitative method compatible with tissue-limiting FFPE clinical samples. Through a rigorous, multistep validation process, we derived an 18-gene T cell–inflamed GEP that predicted response to pembrolizumab across multiple solid tumors. Our results suggest that immune GEPs such as the 18-gene profile, when assayed on a platform such as the NanoString nCounter platform, can define tumor type–independent dimensions of the tumor microenvironment relevant to predicting clinical outcome for agents targeting the PD-1/PD-L1 signaling pathway. Moreover, our data showed that such signatures might perform favorably compared with PD-L1 IHC in PD-L1–unselected populations. The 18-gene profile has undergone analytical validation on the NanoString platform and is under development as a clinical-grade diagnostic device, employed in a set of ongoing pembrolizumab trials.”
Schats et al (Schats) teaches measuring gene expression levels in cancer patients using the NanoString nCounter Pan Cancer immune profiling panel and determine the top 15 biomarkers of the panel that predicted clinical response (durable benefit) to immunomodulatory anti-CTLA-4 antibody therapy with ex vivo modulated dendritic cells. One of the top 15 predictive biomarkers is IL2RG.
Callahan et al (Callahan) suggest CTLA4 inhibition combined with PD1/PDL1 pathway blockade because CTLA4 and PD1 are non-redundant pathways for the regulation of T-cell responses, wherein the combination could have additive or synergistic potential. Studies have demonstrated that combined PD1 and CTLA4 blockade has a synergistic anti-tumor result in a mouse model of colon adenocarcinoma and with a vaccine in a mouse model of melanoma (p. 1-2). Callahan teaches combined CTLA4 and PD1 blockade resulted in increased response rates for melanoma patients clinically, compared to monotherapy (p. 2). Callahan teaches that expression of PDL1 has been studied intensely as a biomarker for PD1/PDL1 pathway blockade effectiveness in the treatment of cancer. Overexpression of PDL1 has been linked to therapeutic response to PD1 inhibitor nivolumab clinically, wherein patients negative for PDL1 did not respond to therapy (p. 3, col. 2). Numerous studies have linked PDL1 overexpression with clinical success of therapy blocking PD1 and PDL1 (p. 3, col. 2). Callahan references studies where the blockade therapies are administered intravenously (Table 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to identify the patients for therapy with PD1/PDL1/CTLA-4 pathway inhibitor in the method of Sabatier when PDL1 and associated genes IL2RG, CTLA4, and CD2 are overexpressed, including overexpression that encompasses a range above 9.3(log 2), or greater than 3.217-fold change, and to treat the IL2RG-overexpressing patients with anti-PD1/anti-CTLA-4 therapy. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Sabatier and Bertucci identify overexpression of these genes as biomarkers of PDL1-overexpressing breast tumors, wherein Bertucci identified IL2RG as having a ratio fold increase of 3.23 in PDL1-overexpressing breast cancer as compared to breast cancer lacking PDL1 overexpression, thus identifying overexpressed IL2RG as a biomarker of PDL1-overexpresisng breast cancer; (2) Sabatier and Bertucci suggest detecting the overexpressed biomarkers to identify breast cancer patients susceptible to PDL1/PD1 blockade therapy; (3) Gibney, Ayers, and Shats all teach and demonstrate overexpression of IL2RG gene in cancer as a predictive biomarker of therapeutic response/benefit with anti-PD-1 antibody or anti-CTLA-4 antibody administered intravenously, wherein Ayers teaches IL2RG is being incorporated as a predictive biomarker in a clinical-grade diagnostic device; (4) Gibney, Ayers and Bertucci explain the known mechanisms of immune checkpoints in inflammatory response and T-cell anergy, explain the correlation of the overexpressed genes (PD1, PDL1, CTLA-4, IL2RG, CD2) associated with immune responses in the tumor microenvironment and immune checkpoints, and explain the known mechanism of PDL1, PD1 and CTLA-4 immune checkpoint inhibition therapy in the treatment of cancer, reversal of T-cell anergy, and enhancement of anti-tumor immune responses and survival; and (5) Gibney, Ayers, Shats, and Callahan teach that PDL1-overexpressing tumors are established as being responsive to PD1/PDL1 pathway inhibitor therapies, establish the success of IL2RG overexpression in the prediction of response/benefit with anti-PD1 or CTLA-4 therapy, and teach the known clinical benefit of combining anti-PD1 with anti-CTLA-4 antibody therapy in the treatment of cancer. The cited references teach, suggest, and successfully establish IL2RG as an overexpressed biomarker in PDL1-overexpressing cancer (greater than 3.217-fold overexpression) and as a biomarker predictive of response to anti-PD1 and anti-CTLA-4 antibody therapies.
It is noted for definition purposes, that the instant specification discloses “Cluster 1” patients are characterized by having significantly higher than normal expression of PD-L1 and CTLA-4 ([96]). Instant claim 16 characterizes a Cluster 1 patient as having overexpression of IL2RG. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for Sabatier to characterize patients as having a subtype encompassed by “Cluster 1” who have significantly higher than normal expression of IL2RG, CD2, PD-L1 and CTLA-4. One would have been motivated to, and have a reasonable expectation of success to, because Sabatier and Bertucci successfully characterize and identify various immune subtypes of patients having overexpression of IL2RG, CD2, PD-L1 and CTLA-4 and needing treatment with PD1/PDL1 pathway inhibitors.
The cited combined references render obvious  practicing the method of claim 16 to the first decision in the decision tree - administering treatment when IL2RG expression is greater than 9.3 (log2), therefore the remainder of the method is not practiced or required, and the claimed method is rendered obvious in this outcome.


3.	All other rejections recited in the Office Action mailed June 29, 2022 are hereby withdrawn in view of amendments and arguments. 

4.	Conclusion: No claim is allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642